Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Of Attorneys for Plaintiff



             UNITED STATES BANKRUPTCY COURT

                      DISTRICT OF OREGON



                                   Case No. 18-32608-tmb7
In re
                                   Adv. Proc. No.
DANA LEONARD POPICK
KIMBERLY CAE POPICK                COMPLAINT

                    Debtors


DANA LEONARD POPICK
KIMBERLY CAE POPICK

                   Plaintiffs

        vs

WARREN J. HEATER

                   Defendant




COMPLAINT – Page 1 of 5


             Case 20-03006-tmb   Doc 1   Filed 01/22/20
                                     1.

               JURISDICTION AND THE PARTIES

      This Court has jurisdiction under 28 U.S.C. § 1334 because the

automatic stay arises under Title 11.

                                     2.

      Plaintiffs are individuals residing in Oregon who filed bankruptcy

under Chapter 7 of Title 11 in Oregon on July 26, 2018 in case number

18-32608-tmb7.

                                     3.

      Defendant is plaintiffs’ creditor.

                                     4.

      Plaintiffs’ automatic stay claim is a core proceeding under

28 U.S.C. § 157 and plaintiffs consent to entry of final orders and

judgments by the Oregon Bankruptcy Court in this adversary

proceeding. This complaint’s allegations are based on personal

knowledge as to plaintiffs’ behavior and made on information and belief

as to the behavior of others.




COMPLAINT – Page 2 of 5


              Case 20-03006-tmb     Doc 1   Filed 01/22/20
                                    5.

                     FACTUAL ALLEGATIONS

      Plaintiffs allegedly owed defendant debt on a claim incurred

before filing bankruptcy. Defendant received actual knowledge of the

automatic stay in plaintiffs’ bankruptcy case verbally and in writing.

                                    6.

      After having actual knowledge of the automatic stay in plaintiffs’

bankruptcy case, defendant failed to dismiss a judicial proceeding (Case

No. 18-2-05340-8 in the Superior Court of the State of Washington for

the County of Clark) against plaintiffs that was commenced before

plaintiffs filed bankruptcy. Defendant failed to dismiss the proceeding

even after entry of the discharge order in plaintiffs’ bankruptcy case. As

recently as January 21, 2020 defendant filed and served plaintiffs with

a citation in Case No. 18-2-05340-8.

                                    7.

      Defendant’s behavior as alleged in this complaint caused

plaintiffs severe ongoing emotional and mental harm including

frustration and stress and interference with daily life activities,

separate from the normal bankruptcy process.




COMPLAINT – Page 3 of 5


              Case 20-03006-tmb     Doc 1    Filed 01/22/20
                                     8.

                         CAUSE OF ACTION

                           11 U.S.C. § 362(k)

      Ninth Circuit case law is clear: “the maintenance of an active

collection action alone adequately satisfies the statutory prohibition

against continuation of judicial actions.” Eskanos Adler v Leetin, 309

F3d 1210, 1215 (9th Cir 2002). “Active state filings” (i.e., proceedings

that are not dismissed) “exist as more than placeholders – the risk of

default judgment looms throughout” and counsel must be engaged to

defend against such a risk. Id. at 1214. Creditors alone, not debtors,

have the responsibility to dismiss proceedings against debtors upon

receiving notice of the automatic stay. Schwartz v. United States (In re

Schwartz), 954 F2d 569, 572 (9th Cir. 1992). (“The Bankruptcy Code

does not burden the debtor with a duty to take additional steps to secure

the benefit of the automatic stay.”) Defendant’s violation of 11 U.S.C.

§ 362(a) as alleged in this complaint was “willful” as that term is defined

in the Ninth Circuit because his acts and omissions were intentional, he

had prior actual knowledge of the automatic stay and any alleged

mistake of law was not a defense.




COMPLAINT – Page 4 of 5


              Case 20-03006-tmb      Doc 1   Filed 01/22/20
                                    9.

      Under 11 U.S.C. § 362(k), plaintiffs are entitled to compensation

for actual damages and punitive damages and reasonable attorney fees

and costs from defendant in amounts to be decided by the Court.

                                    10.

                        PRAYER FOR RELIEF

      After a stipulation or determination that defendant willfully

violated the automatic stay, plaintiffs seek relief as described in

paragraph 9, and any equitable relief this Court may determine is fair.

      To the extent discovery reveals that defendant failed to dismiss

his state court proceeding after entry of the discharge order, plaintiffs

reserve the right to file a separate motion for contempt in the

bankruptcy main case.


January 22, 2020

                                 RESPECTFULLY FILED,

                                 /s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Of Attorneys for Plaintiffs
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-222-2000




COMPLAINT – Page 5 of 5


              Case 20-03006-tmb     Doc 1   Filed 01/22/20
